ORDER

PER CURIAM.
AND NOW, this 22nd day of September, 2003, Patrick J. Moore having been sus*168pended from the practice of law in the State of New Jersey for a period of one year by Order of the Supreme Court of New Jersey dated January 14, 2003; the said Patrick J. Moore having been directed on June 27, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Patrick J. Moore is suspended from the practice of law in this Commonwealth for a period of one year, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.